In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1490V
                                      Filed: June 27, 2017
                                         UNPUBLISHED


    AMANDA HOLDER,
                                                             Special Processing Unit (SPU); Joint
                        Petitioner,                          Stipulation on Damages; Influenza
    v.                                                       (Flu) Vaccine; Guillain-Barre
                                                             Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Nancy R. Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Justine E. Walters, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

        On November 10, 2016, Amanda Holder (“petitioner”), filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner alleges that she suffers from
Guillain-Barré Syndrome (“GBS”) as a result of receiving the influenza (“flu”) vaccine on
November 6, 2014. Pet. at 1; Stip., filed June 26, 2017, at ¶¶ 1, 2, 4. Petitioner further
asserts that the vaccine was administered in the United States, that she experienced
the residual effects of her injury for more than six months, and that there has been no
prior award or settlement of a civil action for damages as a result of her condition. Pet.
at ¶¶ 2, 9, 11, 12; Stip. at ¶¶ 3-5. Respondent denies that the flu immunization caused
petitioner’s GBS or any other injury or her current condition. Stip. at ¶ 6.

       Nevertheless, on June 26, 2017, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A. A lump sum payment of $58,768.06 in the form of a check payable jointly
           to petitioner and

                Northeast Alabama Regional Medical Center
                400 E. 10th Street
                Anniston, AL 36207

                Petitioner agrees to endorse this payment to Northeast Alabama Regional
                Medical Center;

        B. A lump sum payment of $4,390.00 in the form of a check payable jointly
           to petitioner and

                Tanner Medical Center
                905 Dixie Street
                Carrollton, GA 30117-4417
                Account Nos. L2748437 & L2720565

                Petitioner agrees to endorse this payment to Tanner Medical Center;

        C. A lump sum payment of $5,563.75 in the form of a check payable jointly
           to petitioner and

                Paragon Recovery Group
                P.O. Box 127
                Concord, NC 28206
                Account Nos. 19281647-#3419440 & 19473258

                Petitioner agrees to endorse this payment to Paragon Recovery Group;
                and

        D. A lump sum of $125,000.00 in the form of a check payable to petitioner,
           Amanda Holder. The foregoing amounts represent compensation for all
           damages that would be available under 42 U.S.C. § 300aa-15(a). Stip. at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3


3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.

                                                      2
IT IS SO ORDERED.

                    s/Nora Beth Dorsey
                    Nora Beth Dorsey
                    Chief Special Master




                             3